MEMORANDUM **
California state prisoner Salvador Baca Sanchez appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, see McQuillion v. Duncan, 306 F.3d 895, 899 (9th Cir.2002), and we affirm.
The State contends that this Court lacks jurisdiction because there is no federally protected interest in parole release in California, and thus, Sanchez has failed to state a federal claim. This contention is foreclosed. See Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1127-28 (9th Cir. 2006).
Sanchez contends that the California Board of Prison Terms’ (the “Board”) decision to deny him parole violated his due process rights. We disagree. Our independent review of the record, see Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002), reveals that the denial of parole was supported by some evidence of several factors. See Superintendent v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985); see also Sass, 461 F.3d at 1128-29 (concluding that the requirements of due process are satisfied in the parole context if “some evidence” supports the Board’s decision). We also conclude that the supporting evidence had a sufficient indicia of reliability. See Biggs v. Terhune, 334 F.3d 910, 915 (9th Cir.2003). Accordingly, the denial of parole was not contrary to, and did not involve an unreasonable application of, federal law, as determined by the Supreme Court. See 28 U.S.C. § 2254(d).
We deny all outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.